Citation Nr: 1136588	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A written transcript of that hearing has been associated with the claims folder.

The Veteran failed to appear for a Board hearing scheduled for July 2009, and a request for postponement had not then been received and granted.  Such request was later received in September 2009; however, it was not timely submitted, and as such, the case is processed as though the hearing request were withdrawn.  38 C.F.R. § 20.704 (2010).  

The issue on appeal was previously before the Board in September 2009, at which time it was remanded for further records development.  The issue on appeal was most recently before the Board in July 2010, at which time it was remanded in part for further development, which was completed.  It was, however, also remanded to obtain an appropriate VA examination with a thorough nexus opinion that contemplated the Veteran's back disability.  Although the examination was completed, as will be discussed below, the nexus opinion is not in compliance with the remand order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran contends that he injured his back in service while assigned to Marine Wing Support at the Marine Corps Base in Kaneohe Bay, Hawaii.  He was carrying a parking brick with the assistance of another Marine when it slipped and landed on his finger.  The Veteran asserts that he heard his back crack at the moment the brick landed on his finger.  He remembers being treated for both the back and finger injury by a medic at the medical facilities at headquarters, and asserts that he has experienced chronic back pain since that time.  The Veteran's mother also submitted a statement testifying that her son called her as soon as his injury occurred and told her that his back was in excruciating pain.  She indicated that his back was never the same, and that he was treated by various chiropractors and physicians for back-related problems, including for physical therapy.  

The Veteran has a current back disability of bulging and herniated discs.  Magnetic resonance imaging (MRI) from January 2009 revealed central and left paramedian herniation at L3-L4 of an indeterminate age; disc material abutting the left L4 nerve root on the lateral recess without central canal stenosis; and, a bulging disc at L1-L2.  A computed tomography (CT) scan from January 2006 showed osteophyte formation.  Specifically, the CT report demonstrated asymmetry of the posterior spinal facet joints L5/S1, a right posterolateral osteophyte at this level which extended into the right spinal neural foramen resulting in moderate stenosis, and associated with a right posterolateral disc herniation, poorly visualized.  An MRI from April 2006 showed bulging and herniated discs and stenosis.  An August 2005 X-ray revealed minimal 2 to 3 millimeter retrolisthesis of the L5 over the S1 vertebral body, and mild L5/S1 disc space reduction.  The VA records show treatment for chronic back pain beginning in March 2005; however, the Veteran at his December 2008 informal hearing explained that he sought treatment for his back approximately six months after service, and continued such treatment for approximately ten years.  He indicated, however, that he was unable to recall the names of the doctors who had treated him, and that he had not kept such records, and further requests for information regarding such records were unsuccessful.  

The Veteran is competent to describe the circumstances surrounding his purported back injury during service, and his mother is competent to report her observations of the Veteran's symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay persons are competent to report symptoms and events).  While it is noted that the evidence of record contains numerous references to work-related back injuries after service, including documents pertaining to the Veteran's workers compensation claim, the Veteran asserts that his back pain has been continuous since service and predates the more recent and acute incidents of work-related back pain.  Therefore, his account of the in-service injury and continuous back pain thereafter must be considered for purposes of further development. 

In light of the Veteran's competent assertions of having sustained a back injury in service, and the competent medical evidence of a current diagnosis of a back disability, in July 2010 the Board found that the Veteran should be provided with a VA examination.  Although the Veteran was afforded a VA examination in August 2010, the opinion provided was inadequate.  

Specifically, the examiner stated that the service records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, and in the absence of such findings a post-traumatic process was less likely than not.  Such a rationale is contrary to established case law, i.e., Dalton v. Nicholson, 21 Vet. App. 23 (2007), which states that an examination will be held to be inadequate where the examiner did not comment on the appellant's report of in-service injury, and instead relied on the absence of evidence in the service medical records to provide a negative opinion.  In addition, the examiner stated that any microtrauma the Veteran sustained during active duty, even in the aggregate, would be insufficient to initiate and sustain a post-traumatic process because the Veteran was on active duty for less than ten years, and literature suggested a ten year exposure rate at the threshold level.  However, the Board finds that such reasoning in effect imposed a time duration prior to eligibility for VA benefits that is not supported by any pertinent statute, regulation, or other legal authority.  Finally, the examiner reasoned that the Veteran's radiographs did not reveal advanced degenerative changes, and therefore were inconsistent with a post-traumatic process that was purportedly initiated in 1990.  However, such reasoning relied on current X-ray findings, without explaining the January 2009 MRI that noted central and left paramedian herniation at L3-L4, the January 2006 CT scan that showed osteophyte formation, or the April 2006 MRI that revealed bulging and herniated discs and stenosis.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary to afford the Veteran another VA examination.  The Board requests the examination be scheduled with a different examiner to address the Veteran's back disability.  

In addition, in August 2009 the Veteran reported receiving private treatment for his back during the previous three months.  As such, there appear to be outstanding relevant records that should be requested and associated with his claims folder.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  The Veteran, however, is put on notice that because his medical records are private, and VA may not obtain them without his express written consent, his cooperation is required for this development to be afforded him.  In the alternative, the Veteran has the right to obtain such records and submit them to VA directly. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, request and associate with the claims folder any private treatment records pertaining to his back.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain these records would be futile, and the Veteran must be provided proper notice.

2.  Following receipt of any outstanding records, schedule the Veteran for an examination of his back with an examiner other than the one who provided the August 2010 opinion.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be accomplished.

The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any back disorder is due to or the result of service.  The examiner must fully explain all findings and opinions in sufficient detail.  The examiner should specifically address the Veteran's history of back injury in service, and his assertions of continuous symptoms since service, to include back pain, and the CT, MRI and X-ray reports.  

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss why an opinion is not possible.

It is noted that the examination will be held to be inadequate if the examiner relies on the absence of evidence in the service medical records or post-service records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Review the medical examination report obtained in order to ensure that the remand directives have been accomplished, and return the case to the examiner if the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested.

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record since the most recent supplemental statement of the case issued in July 2011.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response, and the case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


